EXHIBIT 10.1
 
 
SECURITIES PURCHASE AGREEMENT
 
SECURITIES PURCHASE AGREEMENT (the "Agreement"), dated as of April 2,  2014, by
and among INDIA GLOBALIZATION CAPITAL, INC., a Maryland corporation, with
headquarters located at 4336 Montgomery Avenue, Bethesda, Maryland 20814
(the "Company"), and the investors listed on the Schedule of Buyers attached
hereto (individually, a "Buyer" and collectively, the "Buyers").


 
WHEREAS:
 
A. The Company and the Buyers desire to enter into this transaction to purchase
the Common Shares (as defined below) pursuant to a currently effective shelf
registration statement on Form S-3, which has at least $2,000,000 of initial
offering price of unallocated securities available for sale as of the date
hereof (Registration Number 333-185502) (the "Registration Statement"), which
Registration Statement has been declared effective in accordance with the
Securities Act of 1933, as amended (the "1933 Act"), by the United States
Securities and Exchange Commission (the "SEC").
 
B. Each Buyer wishes to purchase, and the Company wishes to sell, upon the terms
and conditions stated in this Agreement, that aggregate number of shares of
common stock, par value $0.0001 per share, of the Company (the "Common Stock")
set forth opposite such Buyer's name on the Schedule of Buyers attached hereto
(which aggregate number for all Buyers shall be $506,250 and shall collectively
be referred to herein as the "Common Shares”).
 
NOW, THEREFORE, the Company and each Buyer hereby agree as follows:
 
1. PURCHASE AND SALE OF COMMON SHARES.
 
(a) Purchase of Common Shares.
 
(i) Common Shares. Subject to the satisfaction (or waiver) of the conditions set
forth in Sections 6 and 7 below, the Company shall issue and sell to each Buyer,
and each Buyer, severally, but not jointly, shall purchase from the Company on
the Closing Date (as defined below), the number of Common Shares as is set forth
opposite such Buyer's name on the Schedule of Buyers (the "Closing").
 
(ii) Closing.  The date and time of the Closing (the "Closing Date") shall be
10:00 a.m., New York City time, on the third (3rd) trading day after the date
hereof (or such earlier date as is mutually agreed to by the Company and each
Buyer) after notification of satisfaction (or waiver) of the conditions to the
Closing set forth in Sections 6 and 7 below, at the offices of Gracin & Marlow,
LLP, The Chrysler Building, 26th Floor, 405 Lexington Avenue, New York, New York
10174.  The timing of the Closing shall be in accordance with Rule 15c6-1
promulgated under the 1934 Act.
 
 
-1-

--------------------------------------------------------------------------------

 
 
(iii) Purchase Price.  The aggregate purchase price for the Common Shares to be
purchased by such Buyer at the Closing (the "Purchase Price") shall be the
amount set forth opposite such Buyer's name on the Schedule of Buyers.
 
(b) Form of Payment.  On the Closing Date (i) each Buyer shall pay its Purchase
Price to the Company for the Common Shares to be issued and sold to such Buyer
at the Closing, by wire transfer of immediately available funds in accordance
with the Company's written wire instructions (less, the amount withheld pursuant
to Section 4(f)) which shall be paid to Midtown and (ii) the Company shall (A)
cause Continental Stock Transfer and Trust (together with any subsequent
transfer agent, the "Transfer Agent") through the Depository Trust Company
("DTC") Fast Automated Securities Transfer Program, to credit such aggregate
number of Common Shares that such Buyer is purchasing to such Buyer's or its
designee's balance account with DTC through its Deposit/Withdrawal at Custodian
system duly executed on behalf of the Company and registered in the name of such
Buyer or its designee.
 
2. BUYER'S REPRESENTATIONS AND WARRANTIES.  Each Buyer, severally and not
jointly, represents and warrants with respect to only itself that:
 
(a) Organization; Authority.  Such Buyer is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by the Transaction Documents (as
defined below) to which it is a party and otherwise to carry out its obligations
hereunder and thereunder. The execution, delivery and performance by such Buyer
of the transactions contemplated by this Agreement has been duly authorized by
all necessary action on the part of such Buyer.  This Agreement has been duly
executed by such Buyer, and when delivered by such Buyer in accordance with the
terms hereof, will constitute the valid and legally binding obligation of such
Buyer, enforceable against it in accordance with its terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of applicable creditors'
rights and remedies.
 
(b) No Conflicts.  The execution, delivery and performance by such Buyer of this
Agreement and the consummation by such Buyer of the transactions contemplated
hereby will not (i) result in a violation of the organizational documents of
such Buyer or (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which such Buyer is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment  or decree
(including federal and state securities laws) applicable to such Buyer, except
in the case of clauses (ii) and (iii) above, for such conflicts, defaults,
rights or violations which would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the ability of such
Buyer to perform its obligations hereunder.
 
(c) Residency.  Such Buyer is a resident of that jurisdiction specified below
its address on the Schedule of Buyers.
 
 
-2-

--------------------------------------------------------------------------------

 
 
The Company acknowledges and agrees that each Buyer does not make or has not
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in this Section 2.


3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  The Company represents and
warrants to each of the Buyers that, as of the date hereof and as of the Closing
Date (which representations and warranties shall be deemed to apply, where
appropriate, to each Subsidiary (as defined below) of the Company):
 
(a) Shelf Registration Statement.  A "shelf" registration statement on Form S-3
(File No. 333-185502) with respect to the Securities has been prepared by the
Company in conformity in all material respects with the requirements of the 1933
Act, and the rules and regulations (the "Rules and Regulations") of the SEC
thereunder and has been filed with the SEC. The Company and the transactions
contemplated by this Agreement meet the requirements and comply with the
conditions for the use of Form S-3.  The Registration Statement (as defined
below) meets the requirements of Rule 415(a)(1)(x) under the 1933 Act and
complies in all material respects with said rule.  Copies of such registration
statement, including any amendments thereto, the base prospectus (meeting in all
material respects the requirements of the Rules and Regulations) contained
therein (the "Base Prospectus") and the exhibits, financial statements and
schedules, as finally amended and revised, have heretofore been delivered by the
Company to the Buyers.  Such registration statement, together with any
registration statement filed by the Company pursuant to Rule 462(b) under the
1933 Act, is herein referred to as the "Registration Statement", which shall be
deemed to include all information omitted therefrom in reliance upon Rules 430A,
430B or 430C under the 1933 Act and contained in the Prospectus referred to
below. The Registration Statement has become effective under the 1933 Act and no
post-effective amendment to the Registration Statement has been filed as of the
date of this Agreement.  The term "Prospectus" as used in this Agreement means
the Base Prospectus together with the final prospectus supplement relating to
the Securities (the "Prospectus Supplement") first filed with the SEC pursuant
to and within the time limits described in Rule 424(b) under the 1933 Act.  Any
reference herein to the Registration Statement, or the Prospectus or to any
amendment or supplement to any of the foregoing documents shall be deemed to
refer to and include any documents incorporated by reference therein, and, in
the case of any reference herein to the Prospectus, also shall be deemed to
include any documents incorporated by reference therein, and any supplements or
amendments thereto, filed with the SEC after the date of filing of the
Prospectus Supplement under Rule 424(b) under the 1933 Act and prior to the
termination of the offering of the Securities.  As used herein, "Subsidiary"
means any entity in which the Company, directly or indirectly, owns capital
stock or holds an equity or similar interest.

 
 
-3-

--------------------------------------------------------------------------------

 
 
(b) Prospectus.  As of the Applicable Time (as defined below) and as of the
Closing Date (as defined below), neither (x) the General Use Free Writing
Prospectus(es) (as defined below) issued at or prior to the Applicable Time, the
Statutory Prospectus (as defined below), all considered together (collectively,
the "General Disclosure Package"), nor (y) any individual Limited Use Free
Writing Prospectus (as defined below), when considered together with the General
Disclosure Package, included or will include any untrue statement of a material
fact or will omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.  As used in this subsection and elsewhere in this
Agreement:
 
(i) "Applicable Time" means 5:30 p.m. (New York time) on the date of this
Agreement or such other time as agreed to by the Company and the Buyers.
 
(ii) "Statutory Prospectus" as of any time means the Base Prospectus included in
the Registration Statement immediately prior to that time.
 
(iii) "Issuer Free Writing Prospectus" means any "issuer free writing
prospectus," as defined in Rule 433 under the 1933 Act, relating to the
Securities in the form filed or required to be filed with the SEC or, if not
required to be filed, in the form retained in the Company's records pursuant to
Rule 433(g) under the 1933 Act.
 
(iv) "General Use Free Writing Prospectus" means any Issuer Free Writing
Prospectus that is identified on Schedule I to this Agreement.
 
(v) "Limited Use Free Writing Prospectus" means any Issuer Free Writing
Prospectus that is not a General Use Free Writing Prospectus.
 
(c) Organization. The Company has been duly organized and is validly existing as
a corporation in good standing under the laws of the State of Maryland, with
corporate power and authority to own or lease its properties and conduct its
business as described in the Registration Statement, the General Disclosure
Package and the Prospectus.  The Company has no significant subsidiaries (as
such term is defined in Rule 1-02 of Regulation S-X promulgated by the SEC)
other than as set forth in the Company's Annual Report on Form 10-K for the
fiscal year ended March 31, 2013 (the "Annual Report") and otherwise has no
direct or indirect subsidiaries.  The Company is duly qualified to transact
business in all jurisdictions in which the conduct of its business requires such
qualification, except where the failure to be so qualified would not reasonably
be expected to result in any material adverse effect on the business,
properties, assets, operations, results of operations, condition (financial or
otherwise) or prospects of the Company, or on the transactions contemplated
hereby and the other Transaction Documents or by the agreements and instruments
to be entered into in connection herewith or therewith, or on the authority or
ability of the Company to perform its obligations under the Transaction
Documents (as defined below) (collectively a "Material Adverse Effect").

 
 
-4-

--------------------------------------------------------------------------------

 
 
(d) Authorization; Enforcement; Validity.  The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement, and each of the other agreements entered into by the parties
hereto in connection with the transactions contemplated by this Agreement
(collectively, the "Transaction Documents") and to issue the Common Shares in
accordance with the terms hereof and thereof.  The execution and delivery of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby, including, without limitation, the
issuance of the Common Shares have been duly authorized by the Company's Board
of Directors, and no further filing, consent, or authorization is required by
the Company's Board of Directors or its stockholders.  This Agreement and the
other Transaction Documents of even date herewith have been duly executed and
delivered by the Company, and constitute the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
their respective terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of applicable creditors' rights and remedies.
 
(e) Issuance of Securities.  The outstanding shares of Common Stock of the
Company have been duly authorized and validly issued and are fully paid and
non-assessable; the Securities to be issued and sold by the Company have been
duly authorized and when issued and paid for as contemplated herein will be free
from all taxes, liens and charges with respect to the issue thereof, validly
issued, fully paid and non-assessable, and no preemptive rights of stockholders
exist with respect to any of the Common Shares or the issue and sale
thereof.  Neither the filing of the Registration Statement nor the offering or
sale of the Common Shares as contemplated by this Agreement gives rise to any
rights, other than those which have been waived or satisfied, for or relating to
the registration of any shares of Common Stock.  There are no securities or
instruments issued by the Company containing anti-dilution or similar provisions
that will be triggered by the issuance of the Common Shares.
 
(f) Equity Capitalization.  As of the date hereof and as of the Closing Date,
the Company has or will have, as the case may be, an authorized, issued and
outstanding capitalization as is set forth in the Registration Statement and the
Prospectus (subject, in each case, to the issuance of shares of Common Stock
upon exercise of stock options and warrants disclosed as outstanding in the
Registration Statement and the Prospectus and the grant or issuance of options
or shares under existing equity compensation plans or stock purchase plans
described in the Registration Statement or the Prospectus), and such authorized
capital stock conforms to the description thereof set forth in the Registration
Statement and the Prospectus.  The Common Shares conform to the description
thereof contained in the Registration Statement and the Prospectus.
 
(g) Disclosure.
 
(i) The SEC has not issued an order preventing or suspending the use of any
Issuer Free Writing Prospectus or the Prospectus relating to the offering of the
Common Shares, and no proceeding for that purpose or pursuant to Section 8A of
the 1933 Act has been instituted or, to the Company's knowledge, threatened by
the SEC. The Registration Statement conforms, and the Prospectus and any
amendments or supplements thereto will conform, to the requirements of the 1933
Act and the Rules and Regulations.  The documents incorporated, or to be
incorporated, by reference in the Prospectus, at the time filed with the SEC
conformed in all material respects, or will conform in all respects, to the
requirements of the Securities Exchange Act of 1934, as amended (the "1934 Act")
or the 1933 Act, as applicable, and the Rules and Regulations.  The Registration
Statement and any amendments and supplements thereto do not contain, and on the
Closing Date will not contain, any untrue statement of a material fact and do
not omit, and on the Closing Date will not omit, to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading.  The Prospectus and any amendments and supplements thereto do not
contain, and on the Closing Date will not contain, any untrue statement of a
material fact; and do not omit, and on the Closing Date will not omit, to state
a material fact necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading.
 
 
-5-

--------------------------------------------------------------------------------

 
 
(ii) Each Issuer Free Writing Prospectus, as of its issue date and at all
subsequent times through the completion of the public offer and sale of the
Common Shares or until any earlier date that the Company notified or notifies
the Buyers as described in the next sentence, did not, does not and will not
include any information that conflicted, conflicts or will conflict with the
information contained in the Registration Statement or the Prospectus, including
any document incorporated by reference therein that has not been superseded or
modified.  If at any time following issuance of an Issuer Free Writing
Prospectus, there occurred or occurs an event or development as a result of
which such Issuer Free Writing Prospectus included or would include an untrue
statement of a material fact or omitted or would omit to state a material fact
necessary in order to make the statements therein, in light of the
circumstances, not misleading, the Company has notified or will notify promptly
the Buyers so that any use of such Issuer Free Writing Prospectus may cease
until it is amended or supplemented.
 
(iii) The Company confirms that neither it nor any other Person acting on its
behalf has provided any of the Buyers or their agents or counsel with any
information that constitutes or could reasonably be expected to constitute
material, nonpublic information.  The Company understands and confirms that each
of the Buyers will rely on the foregoing representations in effecting
transactions in securities of the Company.  All disclosure provided to the
Buyers regarding the Company, its business and the transactions contemplated
hereby, including the Schedules to this Agreement, furnished by or on behalf of
the Company does not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in the light of the circumstances under which they were made, not
misleading.  Each press release issued by the Company during the twelve (12)
months preceding the date hereof did not at the time of release contain any
untrue statement of material fact or omit to state a material fact required to
be stated therein or necessary in order to make such statements therein, in the
light of the circumstances in which they were made, not misleading.  No event or
circumstance has occurred or information exists with respect to the Company or
its business, properties, prospects, operations or financial conditions, which,
under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed.  For the purpose of this Agreement, "Person" means an individual, a
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization and a government or any department or
agency thereof.
 
(h) Offering Materials.  The Company has not, directly or indirectly,
distributed and will not distribute any offering material in connection with the
offering and sale of the Common Shares other than the Prospectus, any Issuer
Free Writing Prospectus and other materials, if any, permitted under the 1933
Act.  The Company will file with the SEC all Issuer Free Writing Prospectuses in
the time required under Rule 433(d) under the 1933 Act.  The Company has
satisfied or will satisfy the conditions in Rule 433 under the 1933 Act to avoid
a requirement to file with the SEC any electronic road show.
 
 
-6-

--------------------------------------------------------------------------------

 
 
(i) Ineligible Issuer Status.  At the time of filing the Registration Statement
and (ii) as of the date hereof (with such date being used as the determination
date for purposes of this clause (ii)), the Company was not and is not an
"ineligible issuer" (as defined in Rule 405 under the 1933 Act, without taking
into account any determination by the SEC pursuant to Rule 405 under the 1933
Act that it is not necessary that the Company be considered an ineligible
issuer), including, without limitation, for purposes of Rules 164 and 433 under
the 1933 Act with respect to the offering of the Common Shares as contemplated
by the Registration Statement.
 
(j) Financial Statements.  The consolidated financial statements of the Company,
together with related notes and schedules as set forth or incorporated by
reference in the Registration Statement, the General Disclosure Package and the
Prospectus, present fairly in all material respects the financial position and
the results of operations and cash flows of the Company, at the indicated dates
and for the indicated periods.  Such consolidated financial statements and
related schedules have been prepared in accordance with United States generally
accepted principles of accounting ("GAAP"), consistently applied throughout the
periods involved, except as disclosed therein, and all adjustments necessary for
a fair presentation of results for such periods have been made.  The summary and
selected consolidated financial and statistical data included or incorporated by
reference in the Registration Statement, the General Disclosure Package and the
Prospectus present fairly in all material respects the information shown
therein, at the indicated dates and for the indicated periods, and such data has
been compiled on a basis consistent with the financial statements presented
therein and the books and records of the Company.  All disclosures, if any,
contained in the Registration Statement, the General Disclosure Package and the
Prospectus regarding "non-GAAP financial measures" (as such term is defined by
the Rules and Regulations) comply in all material respects with Regulation G of
the 1934 Act and Item 10 of Regulation S-K under the 1933 Act, to the extent
applicable.  The Company does not have any material liabilities or obligations,
direct or contingent (including any off-balance sheet obligations or any
"variable interest entities" within the meaning of Financial Accounting
Standards Board Interpretation No. 46), not disclosed in the Registration
Statement, the General Disclosure Package and the Prospectus.  There are no
financial statements (historical or pro forma) that are required to be included
in the Registration Statement, the General Disclosure Package or the Prospectus
that are not included as required.
 
(k) Accountants.  AJSH & Co., who have certified certain of the financial
statements filed with the SEC as part of, or incorporated by reference in, the
Registration Statement, the General Disclosure Package and the Prospectus is an
independent registered public accounting firm with respect to the Company within
the meaning of the 1933 Act and the applicable Rules and Regulations and the
Public Company Accounting Oversight Board (United States) (the "PCAOB").
 
(l) Weaknesses or Changes in Internal Accounting Controls.  The Company is not
aware of (i) any material weakness in its internal control over financial
reporting or (ii) change in internal control over financial reporting that has
materially affected, or is reasonably likely to materially affect, the Company's
internal control over financial reporting.
 
 
-7-

--------------------------------------------------------------------------------

 
 
(m) Sarbanes-Oxley.  Solely to the extent that the Sarbanes-Oxley Act of 2002,
as amended, and the rules and regulations promulgated by the SEC and The NYSE
MKT LLC(the "Principal Market") thereunder (collectively, the "Sarbanes-Oxley
Act") has been applicable to the Company, there is, and has been, no failure on
the part of the Company to comply in all respects with any provision of the
Sarbanes-Oxley Act.  The Company has taken all necessary actions to ensure that
it is in compliance in all respects with all provisions of the Sarbanes-Oxley
Act that are in effect with respect to which the Company is required to comply
and is actively taking steps to ensure that it will be in compliance with the
other provisions of the Sarbanes-Oxley Act which will become applicable to the
Company.
 
(n) Litigation.  There is no action, suit, claim or proceeding pending or, to
the knowledge of the Company, threatened against the Company before any court or
administrative agency or otherwise which if determined adversely to the Company
would have, individually or in the aggregate, a Material Adverse Effect, except
as set forth in the Registration Statement, the General Disclosure Package and
the Prospectus.
 
(o) Title.  The Company has good and marketable title to all of the material
properties and assets reflected in the consolidated financial statements
hereinabove described or described in the Registration Statement, the General
Disclosure Package and the Prospectus, subject to no lien, mortgage, pledge,
charge or encumbrance of any kind except those reflected in such financial
statements or described in the Registration Statement, the General Disclosure
Package and the Prospectus or which are not material in amount or would not
materially interfere with the use to be made of such properties or assets. The
Company occupies its leased properties under valid and binding leases conforming
in all material respects to the description thereof set forth in the
Registration Statement, the General Disclosure Package and the Prospectus.
 
(p) Taxes.  The Company has filed all federal, state, local and foreign tax
returns which have been required to be filed and have paid all taxes indicated
by such returns and all assessments received by it to the extent that such taxes
have become due and are not being contested in good faith and for which an
adequate reserve for accrual has been established in accordance with GAAP.  All
tax liabilities have been adequately provided for in the consolidated financial
statements of the Company in accordance with GAAP, and the Company does not know
of any actual or proposed additional material tax assessments.
 
(q) Absence of Certain Changes.  Since the respective dates as of which
information is given in the Registration Statement, the General Disclosure
Package and the Prospectus, as each may be amended or supplemented, there has
not been any Material Adverse Effect, and there has not been any material
transaction entered into by the Company, other than transactions in the ordinary
course of business and transactions described in the Registration Statement, the
General Disclosure Package and the Prospectus, as each may be amended or
supplemented.  The Company has no material contingent obligations, which are not
disclosed in the Company's consolidated financial statements which are included
in the Registration Statement, the General Disclosure Package and the
Prospectus.
 
 
-8-

--------------------------------------------------------------------------------

 
 
(r) No Conflicts.  The Company is not, or with the giving of notice or lapse of
time or both, will not be after giving effect to the execution, delivery and
performance of the Transaction Documents by the Company and the consummation by
the Company of the transactions contemplated hereby and thereby (including,
without limitation, the issuance of the Common Shares), (i) in violation of its
articles of organization, by-laws, any certificate of designations or other
organizational documents or (ii) in violation of or in default under any
agreement, lease, contract, indenture or other instrument or obligation to which
it is a party or by which it, or any of its properties, is bound and, solely
with respect to this clause (ii), which violation or default would have a
Material Adverse Effect.  The execution and delivery of this Agreement and the
consummation of the transactions herein contemplated and the fulfillment of the
terms hereof will not conflict with or result in a breach of any of the terms or
provisions of, or constitute a default under, any indenture, mortgage, deed of
trust or other agreement or instrument to which the Company is a party or by
which the Company or any of its respective properties is bound, or of the
articles of organization or by-laws of the Company or any law, order, rule or
regulation judgment, order, writ or decree applicable to the Company of any
court or of any government, regulatory body or administrative agency or other
governmental body having jurisdiction, except to the extent that such conflict,
breach or default would not have a Material Adverse Effect.
 
(s) Contracts.  There is no document, contract or other agreement required to be
described in the Registration Statement or Prospectus or to be filed as an
exhibit to the Registration Statement which is not described or filed as
required by the 1933 Act or the Rules and Regulations. Each description of a
contract, document or other agreement in the Registration Statement and the
Prospectus accurately reflects in all material respects the terms of the
underlying contract, document or other agreement. Each contract, document or
other agreement described in the Registration Statement and Prospectus or listed
in the exhibits to the Registration Statement or incorporated by reference is in
full force and effect and is valid and enforceable by and against the Company in
accordance with its terms (except as rights to indemnity and contribution
thereunder may be limited by federal or state securities laws and matter of
public policy and except as the enforceability thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors' rights generally and by general
equitable principle).  Neither the Company nor, to the Company's knowledge, any
other party is in default in the observance or performance of any term or
obligation to be performed by it under any such agreement or any other agreement
or instrument to which the Company is a party or by which the Company or its
respective properties or businesses may be bound, and no event has occurred
which with notice or lapse of time or both would constitute such a default, in
any such case in which the default or event, individually or in the aggregate,
would have a Material Adverse Effect.
 
(t) Regulatory Approvals.  Each approval, consent, order, authorization,
designation, declaration or filing by or with any regulatory, administrative or
other governmental body necessary in connection with the execution and delivery
by the Company of this Agreement and the consummation of the transactions herein
contemplated (except such additional steps as may be required by the SEC, the
NYSE MKT LLC, the Financial Industry Regulatory Authority, Inc. (the "FINRA") or
such additional steps as may be required under state securities or Blue Sky
laws) has been obtained or made and is in full force and effect.
 
 
-9-

--------------------------------------------------------------------------------

 
 
(u) Conduct of Business.  The Company is not in violation of any judgment,
decree or order or any statute, ordinance, rule or regulation applicable to the
Company and the Company will not conduct its business in violation of any of the
foregoing, except in all cases for possible violations which could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  Without limiting the generality of the foregoing, the Company
is not in violation of any of the rules, regulations or requirements of the
Principal Market and other than the stockholder’s equity requirement which it
will be in compliance with upon receipt of the funds to be received pursuant to
this Agreement has no knowledge of any facts or circumstances that would
reasonably lead to delisting or suspension of the Common Stock by the Principal
Market in the foreseeable future.
 
(v) Intellectual Property.  Except as described in the Registration Statement or
in any document incorporated by reference therein, the Company holds all
material licenses, certificates and permits from governmental authorities which
are necessary to the conduct of their businesses in the manner in which they are
being conducted; the Company owns or possesses the right to use all patents,
patent rights, trademarks, trade names, service marks, service names,
copyrights, license rights, know-how (including trade secrets and other
unpatented and unpatentable proprietary or confidential information, systems or
procedures) and other intellectual property rights ("Intellectual Property")
necessary to carry on their business in all material respects in the manner in
which it is being conducted; the Company has not infringed, and the Company has
not received notice of conflict with, any Intellectual Property of any other
person or entity.  The Company has taken all steps reasonably necessary to
secure ownership interests in Intellectual Property created for it by any
contractors.  There are no outstanding options, licenses or agreements of any
kind relating to the Intellectual Property of the Company that are required to
be described in the Registration Statement, the General Disclosure Package and
the Prospectus and are not described therein in all material respects.  The
Company is not a party to or bound by any options, licenses or agreements with
respect to the Intellectual Property of any other person or entity that are
required to be set forth in the Prospectus and are not described therein in all
material respects.  None of the technology employed by the Company and material
to the Company's business has been obtained or is being used by the Company in
violation of any contractual obligation binding on the Company or, to the
Company's knowledge, any of its officers, directors or employees or, to the
Company's knowledge, otherwise in violation of the rights of any persons; the
Company has not received any written or oral communications alleging that the
Company has violated, infringed or conflicted with, or, by conducting its
business as set forth in the Registration Statement, the General Disclosure
Package and the Prospectus, would violate, infringe or conflict with, any of the
Intellectual Property of any other person or entity.  The Company knows of no
infringement by others of Intellectual Property owned by or licensed to the
Company.
 
(w) Manipulation of Prices.  Neither the Company, nor to the Company's
knowledge, any of its affiliates, has taken or may take, directly or indirectly,
any action designed to cause or result in, or which has constituted or which
might reasonably be expected to constitute, the stabilization or manipulation of
the price of the shares of Common Stock to facilitate the sale or resale of the
Common Shares.
 
(x) Investment Company Act.  The Company is not, and after giving effect to the
offering and sale of the Common Shares contemplated hereunder and the
application of the net proceeds from such sale as described in the Prospectus,
and for so long any Buyer holds any Common Shares, will not be an "investment
company" within the meaning of such term under the Investment Company Act of
1940 as amended (the "1940 Act"), and the rules and regulations of the SEC
thereunder.
 
 
-10-

--------------------------------------------------------------------------------

 
 
(y) Internal Accounting Controls.
 
(i) The Company maintains a system of internal accounting controls sufficient to
provide reasonable assurances that (i) transactions are executed in accordance
with management's general or specific authorization; (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain accountability for assets; (iii) access to
assets is permitted only in accordance with management's general or specific
authorization; and (iv) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.
 
(ii) The Company has established and maintains "disclosure controls and
procedures" (as defined in Rules 13a-15(e) and 15d-15(e) under the 1934 Act);
the Company's "disclosure controls and procedures" are reasonably designed to
ensure that all information (both financial and non-financial) required to be
disclosed by the Company in the reports that it files or submits under the 1934
Act is recorded, processed, summarized and reported within the time periods
specified in the rules and regulations of the 1934 Act, and that all such
information is accumulated and communicated to the Company's management as
appropriate to allow timely decisions regarding required disclosure and to make
the certifications of the Chief Executive Officer and Chief Financial Officer of
the Company required under the 1934 Act with respect to such reports.
 
(z) Industry and Market Data.  The statistical, industry-related and
market-related data included in the Registration Statement, the General
Disclosure Package and the Prospectus are based on or derived from sources which
the Company reasonably and in good faith believes are reliable and accurate, and
such data agree in all material respects with the sources from which they are
derived.
 
(aa) Money Laundering Laws.  The operations of the Company is and have been
conducted at all times in compliance with applicable financial record-keeping
and reporting requirements of the Currency and Foreign Transactions Reporting
Act of 1970, as amended, applicable money laundering statutes and applicable
rules and regulations thereunder (collectively, the "Money Laundering Laws"),
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any or its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
Company's knowledge, threatened.
 
(bb) Office of Foreign Assets Control.  Neither the Company nor, to the
Company's knowledge, any director, officer, agent, employee or affiliate of the
Company is currently subject to any U.S. sanctions administered by the Office of
Foreign Assets Control of the U.S. Treasury Department ("OFAC"); and the Company
will not directly or indirectly use the proceeds of the offering, or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other person or entity, for the purpose of financing the
activities of any person currently subject to any U.S. sanctions administered by
OFAC.
 
 
-11-

--------------------------------------------------------------------------------

 
 
(cc) Insurance.  The Company carries or is covered by, insurance in such amounts
and covering such risks as is adequate for the conduct of its business and the
value of its properties and as is customary for companies of similar sizes
engaged in similar businesses.
 
(dd) Employee Benefits.  The Company is in compliance in all material respects
with all presently applicable provisions of the Employee Retirement Income
Security Act of 1974, as amended, including the regulations and published
interpretations thereunder ("ERISA"); no "reportable event" (as defined in
ERISA) has occurred with respect to any "pension plan" (as defined in ERISA) for
which the Company would have any material liability; the Company has not
incurred and does not expect to incur material liability under (i) Title IV of
ERISA with respect to termination of, or withdrawal from, any "pension plan" or
(ii) Sections 412 or 4971 of the Internal Revenue Code of 1986, as amended,
including the regulations and published interpretations thereunder (the "Code");
and each "pension plan" for which the Company would have any liability that is
intended to be qualified under Section 401(a) of the Code is so qualified in all
material respects and nothing has occurred, whether by action or by failure to
act, which would cause the loss of such qualification.
 
(ee) Employee Relations.  The Company is not a party to any collective
bargaining agreement or employs any member of a union.  The Company believes
that its relations with its employees are good.  No executive officer of the
Company (as defined in Rule 501(f) of the 1933 Act) has notified the Company
that such officer intends to leave the Company or otherwise terminate such
officer's employment with the Company.  No executive officer of the Company is,
or is now expected to be, in violation of any material term of any employment
contract, confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer does not
subject the Company to any liability with respect to any of the foregoing
matters, except where such violation would not, either individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.
 
(i) The Company is in compliance with all federal, state, local and foreign laws
and regulations respecting labor, employment and employment practices and
benefits, terms and conditions of employment and wages and hours, except where
failure to be in compliance would not, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.
 
(ff) Transactions with Affiliates.  To the Company's knowledge, there are no
affiliations or associations between any member of the FINRA and any of the
Company's officers, directors or 5% or greater securityholders, except as set
forth in the Registration Statement.  There are no relationships or
related-party transactions involving the Company and to the knowledge of the
Company, any other person required to be described in the Prospectus which have
not been described as required.
 
(gg) Environmental Laws.  The Company is not in violation of any statute, rule,
regulation, decision or order of any governmental agency or body or any court,
domestic or foreign, relating to the use, disposal or release of hazardous or
toxic substances or relating to the protection or restoration of the environment
or human exposure to hazardous or toxic substances (collectively, "environmental
laws"), does not own or operate any real property contaminated with any
substance that is subject to environmental laws, is not liable for any off-site
disposal or contamination pursuant to any environmental laws, and is not subject
to any claim relating to any environmental laws, which violation, contamination,
liability or claim would, individually or in the aggregate, have a Material
Adverse Effect; and the Company is not aware of any pending investigation which
would reasonably be expected to lead to such a claim.
 
 
-12-

--------------------------------------------------------------------------------

 
 
(hh) Listing; 1934 Act Registration.  The Common Stock is listed for trading on
the Principal Market and the Common Shares have been approved for listing
subject to notice of issuance on the Principal Market.  The Company has taken no
action designed to, or likely to have the effect of, terminating the
registration of the Common Stock under the 1934 Act or the quotation of the
Common Stock or the Common Shares on the Principal Market, nor, has the Company
received any notification that the SEC or the Principal Market is currently
contemplating terminating such registration or quotation other than notice by
the Principal Market that the stockholder’s equity requirement is problematic,
which the Company it will be in compliance with upon receipt of the funds to be
received pursuant to this Agreement.
 
(ii) Contributions; Foreign Corrupt Practices.  The Company has not made any
contribution or other payment to any official of, or candidate for, any federal,
state or foreign office in violation of any law which violation is required to
be disclosed in the Prospectus.
 
(jj) No Integrated Offering.  The Company has not sold or issued any securities
that would be integrated with the offering of the Securities contemplated by
this Agreement pursuant to the 1933 Act, the Rules and Regulations or the
interpretations thereof by the SEC.   None of the Company, any of its
affiliates, and any Person acting on their behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would cause this offering of the Common
Shares to require approval of stockholders of the Company for purposes of any
applicable stockholder approval provisions, including, without limitation, under
the rules and regulations of any exchange or automated quotation system on which
any of the securities of the Company are listed or designated.  None of the
Company, its affiliates and any Person acting on their behalf will take any
action or steps referred to in the preceding sentence that would cause the
offering of the Securities to be integrated with other offerings for purposes of
any such applicable stockholder approval provisions.
 
(kk) Consents.  Other than as described in Section 3(t) hereof, or as have been
previously obtained, filed or made, the Company is not required to obtain any
consent, authorization or order of, or make any filing or registration with, any
court, governmental agency or any regulatory or self-regulatory agency or any
other Person in order for it to execute, deliver or perform any of its
obligations under or contemplated by the Transaction Documents, including the
issuance of the Securities, in each case in accordance with the terms hereof or
thereof.  The Company is unaware of any facts or circumstances that might
prevent the Company from obtaining or effecting any of the registration,
application or filings pursuant to the preceding sentence.  The Company is not
in violation of the listing requirements of the Principal Market other than the
stockholder’s equity requirement which it will be in compliance with upon
receipt of the funds to be received pursuant to this Agreement and has no
knowledge of any facts that would reasonably lead to delisting or suspension of
the Common Stock in the foreseeable future.
 
 
-13-

--------------------------------------------------------------------------------

 
 
(ll) Acknowledgment Regarding Buyer's Purchase of Common Shares.  The Company
acknowledges and agrees that each Buyer is acting solely in the capacity of an
arm's length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that no Buyer is (i) an officer
or director of the Company, (ii) to the knowledge of the Company, an "affiliate"
of the Company (as defined in Rule 144 of the 1933 Act) or (iii) to the
knowledge of the Company, a "beneficial owner" of more than 10% of the shares of
Common Stock (as used in this Agreement, the term "affiliate" shall have the
meaning set forth in Rule 405 of the 1933 Act).  The Company further
acknowledges that no Buyer is acting as a financial advisor or fiduciary of the
Company (or in any similar capacity) with respect to the Transaction Documents
and the transactions contemplated hereby and thereby, and any advice given by a
Buyer or any of its representatives or agents in connection with the Transaction
Documents and the transactions contemplated hereby and thereby is merely
incidental to such Buyer's purchase of the Common Shares.  The Company further
represents to each Buyer that the Company's decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives.
 
(mm) Application of Takeover Protections; Rights Agreement.  The Company and its
board of directors have taken all necessary action, if any, in order to exempt
the Company's issuance of the Common Shares and each Buyer's ownership of the
Common Shares from the provisions of any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Articles of Incorporation of
the Company or the laws of the state of its incorporation which is or could
become applicable to any Buyer as a result of the transactions contemplated by
this Agreement, including, without limitation, the Company's issuance of Common
Shares and each Buyer's ownership of the Common Shares).  The Company does not
have any stockholder rights plan or similar arrangement relating to
accumulations of beneficial ownership of Common Stock or a change in control of
the Company.
 
(nn) Off Balance Sheet Arrangements.  There is no transaction, arrangement, or
other relationship between the Company and an unconsolidated or other off
balance sheet entity that is required to be disclosed by the Company in its 1934
Act filings and is not so disclosed or that otherwise would be reasonably likely
to have a Material Adverse Effect.
 
(oo) Transfer Taxes.  On the Closing Date, all stock transfer or other similar
taxes (other than income or similar taxes) which are required to be paid in
connection with the sale and transfer of the Common Shares to be sold to each
Buyer hereunder will be, or will have been, fully paid or provided for by the
Company, and all laws imposing such taxes will be or will have been complied
with.
 
(pp) Acknowledgement Regarding Buyers' Trading Activity.  Anything in this
Agreement or elsewhere herein to the contrary notwithstanding, it is understood
and acknowledged by the Company (i) none of the Buyers have been asked by the
Company to agree, nor has any Buyer agreed with the Company, to desist from
purchasing or selling, long and/or short, securities of the Company, or
"derivative" securities based on securities issued by the Company or to hold the
Securities for any specified term; (ii) that past or future open market or other
transactions by any Buyer, including, without limitation, short sales or
"derivative" transactions, before or after the closing of the transactions
contemplated by this Agreement or future private placement transactions, may
negatively impact the market price of the Company's publicly-traded securities;
(iii) that any Buyer, and counter parties in "derivative" transactions to which
such Buyer is a party, directly or indirectly, presently may have a "short"
position in the Common Stock, and (iv) that such Buyer shall not be deemed to
have any affiliation with or control over any arm's length counter-party in any
"derivative" transaction.  The Company further understands and acknowledges that
(a) one or more Buyers may engage in hedging and/or trading activities at
various times during the period that the Securities are outstanding and (b) such
hedging and/or trading activities (if any) could reduce the value of the
existing stockholders' equity interests in the Company at and after the time
that the hedging and/or trading activities are being conducted.  The Company
acknowledges that such aforementioned hedging and/or trading activities do not
constitute a breach of this Agreement or any of the documents executed in
connection herewith.
 
 
-14-

--------------------------------------------------------------------------------

 
 
(qq) U.S. Real Property Holding Corporation.  The Company is not, has not ever
been, nor, while any Buyer holds any Common Shares, will not become, a U.S. real
property holding corporation within the meaning of Section 897 of the Code, and
the Company shall so certify upon any Buyer's request.
 
(rr) Shell Company Status. The Company is not, and has not been in the last
twelve (12) months, an issuer identified in Rule 144(i)(1).
 
(ss) Bank Holding Company.  Neither the Company nor any of its affiliates is,
nor, while any Buyer holds any Common Shares, will become, subject to the Bank
Holding Company Act of 1956, as amended (the "BHCA") and to regulation by the
Board of Governors of the Federal Reserve System (the "Federal
Reserve").  Neither the Company nor any of its affiliates owns or controls, nor,
while any Buyer holds any Common Shares, will own or control, directly or
indirectly, five percent or more of the outstanding shares of any class of
voting securities or twenty-five percent or more of the total equity of a bank
or any entity that is subject to the BHCA and to regulation by the Federal
Reserve.  Neither the Company nor any of its affiliates exercises, nor, while
any Buyer holds any Securities, will exercise, a controlling influence over the
management or policies of a bank or any entity that is subject to the BHCA and
to regulation by the Federal Reserve.
 
(tt) Solvency.  The Company and its Subsidiaries, individually and on a
consolidated basis, are not as of the date hereof, and after giving effect to
the transactions contemplated hereby to occur at the Closing, will not be
Insolvent (as defined below).  For purposes of this Section 3(l), "Insolvent"
means, with respect to any Person (as defined in Section 3(g)) (i) the present
fair saleable value of such Person's assets is less than the amount required to
pay such Person's total indebtedness, (ii) such Person is unable to pay its
debts and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured, (iii) such Person intends to incur or
believes that it will incur debts that would be beyond its ability to pay as
such debts mature or (iv) such Person has unreasonably small capital with which
to conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted.
 
 
-15-

--------------------------------------------------------------------------------

 
 
(uu) Exchange Act Filings. The Company has fully and timely filed all annual,
quarterly and periodic reports required to be filed by it under the 1934 Act,
and is a fully-reporting company under Section 12(b) of the 1934 Act.
 
(vv) Placement Agent's Fees. The Company shall be responsible for the payment of
any placement agent's fees, financial advisory fees, or broker's commissions
(other than for persons engaged by any Buyer or its investment advisor) relating
to or arising out of the transactions contemplated hereby. The Company shall
pay, and hold each Buyer harmless against any liability, loss or expense
(including, without limitation, attorney's fees and out-of-pocket expenses)
arising in connection with such claim (other than for claims made by Persons
engaged by the Buyers).  The Company acknowledges that it has engaged Midtown
Partners (the "Agent") as placement agent in connection with the sale of
Securities. Other than the Agent, the Company has not engaged any placement
agent or other agent in connection with the sale of the Common Shares.
 
(ww) Placement Agent Agreement. The Company has entered into a Placement Agent
Agreement, dated as of March 31, 2014, with the Agent that contains certain
representations, warranties, covenants and agreements of the Company.  Such
representations, warranties, covenants and agreements are for the benefit of and
may be relied upon by the Buyers, each of which shall be a third party
beneficiary thereof.
 
4. COVENANTS.
 
(a) Best Efforts.  Each party shall use its best efforts timely to satisfy each
of the conditions to be satisfied by it as provided in Sections 6 and 7 of this
Agreement.
 
(b) Maintenance of Registration Statement.
 
(i) For one year the Common Shares remain outstanding, the Company shall use its
reasonable best efforts to maintain the effectiveness of the Registration
Statement for the issuance thereunder of the Registrable Securities (as defined
below);.  For the purpose of this Agreement, "Registrable Securities" means
(i) the Common Shares and (ii) any shares of capital stock of the Company issued
or issuable with respect to the Common Shares as a result of any stock split,
stock dividend, recapitalization, exchange or similar event or otherwise.
 
(c) Prospectus Supplement and Blue Sky.  In the manner required by law, the
Company shall have delivered to the Buyers, and as soon as practicable after the
Closing the Company shall file, the Prospectus Supplement with respect to the
Common Shares as required under and in conformity with the 1933 Act, including
Rule 424(b) thereunder.  If required, the Company, on or before the Closing
Date, shall take such action as the Company shall reasonably determine is
necessary in order to obtain an exemption for or to qualify the Common Shares
for sale to the Buyers at the Closing pursuant to this Agreement under
applicable securities or "Blue Sky" laws of the states of the United States (or
to obtain an exemption from such qualification), and shall provide evidence of
any such action so taken to the Buyers on or prior to the Closing Date.  The
Company shall make all filings and reports relating to the offer and sale of the
Common Shares required under applicable securities or "Blue Sky" laws of the
states of the United States following the Closing Date.
 
 
-16-

--------------------------------------------------------------------------------

 
 
(d) Use of Proceeds.  The Company will use the proceeds from the sale of the
Securities for general corporate purposes, including general and administrative
expenses and not for (i) the repayment of any outstanding indebtedness of the
Company or (ii) the redemption or repurchase of any of its equity securities.
 
(e) Listing.  The Company shall promptly secure the listing of all of the Common
Shares upon each securities exchange and automated quotation system, if any,
upon which the Common Stock is then listed, including the Principal Market
(subject to official notice of issuance).  The Company shall use reasonable best
efforts to maintain the authorization for quotation of the Common Stock on the
Principal Market.  The Company shall not take any action, which would be
reasonably expected to result in the delisting or suspension of the Common Stock
on the Principal Market.  The Company shall pay all fees and expenses in
connection with satisfying its obligations under this Section 4(e).
 
(f) Fees.  Subject to Section 8 below, at Closing, the Company shall pay a
nonaccountable expense allowance to Midtown or its designee(s) of  $5,000 for
costs and expenses incurred in connection with the transactions contemplated by
the Transaction Documents (including all reasonable legal fees and disbursements
in connection therewith, documentation and implementation of the transactions
contemplated by the Transaction Documents and due diligence in connection
therewith), which amount may be withheld by such Buyer from its Purchase Price
at the Closing.  The Company shall be responsible for the payment of any
placement agent's fees, financial advisory fees, or broker's commissions (other
than for Persons engaged by any Buyer) relating to or arising out of the
transactions contemplated hereby.  The Company shall pay, and hold each Buyer
harmless against, any liability, loss or expense (including, without limitation,
reasonable attorney's fees and out-of-pocket expenses) arising in connection
with any claim relating to any such payment.
 
(g) Pledge of Common Shares.  The Company acknowledges and agrees that the
Common Shares may be pledged by any holder of Common Shares (an "Investor") in
connection with a bona fide margin agreement or other loan or financing
arrangement that is secured by the Common Shares.  The pledge of Common Shares
shall not be deemed to be a transfer, sale or assignment of the Common Shares
hereunder, and no Investor effecting a pledge of Common Shares shall be required
to provide the Company with any notice thereof or otherwise make any delivery to
the Company pursuant to this Agreement or any other Transaction Document.  The
Company hereby agrees, subject to applicable securities laws, to execute and
deliver such documentation as a pledgee of the Securities may reasonably request
in connection with a pledge of the Common Shares to such pledgee by an Investor.
 
(h) Disclosure of Transactions and Other Material Information.  On or before
6.00 p.m., New York City time, on April 3, 2014, the Company shall issue a press
release and file a Current Report on Form 8-K describing the terms of the
transactions contemplated by the Transaction Documents in the form required by
the 1934 Act and attaching the material Transaction Documents (including,
without limitation, this Agreement (and all schedules of this Agreement) ) as
exhibits to such filing (including all attachments, the "8-K Filing").  As of
immediately following the filing of the 8-K Filing with the SEC, no Buyer shall
be in possession of any material, nonpublic information received from the
Company or any of its officers, directors, employees or agents, that is not
disclosed in the 8-K Filing or in prior filings with the SEC.  The Company shall
not, and shall cause each of its officers, directors, employees and agents, not
to, provide any Buyer with any material, nonpublic information regarding the
Company from and after the filing of the 8-K Filing with the SEC without the
express written consent of such Buyer.  If a Buyer has, or believes it has,
received any such material, nonpublic information regarding the Company provided
in breach of the preceding sentence, it shall provide the Company with written
notice thereof in which case the Company shall, within two (2) trading days of
receipt of such notice, make public disclosure of any such material, nonpublic
information provided in breach of the preceding sentence.  In the event of a
breach of the foregoing covenant by the Company or any of its officers,
directors, employees and agents, in addition to any other remedy provided herein
or in the Transaction Documents, a Buyer shall have the right to make a public
disclosure, in the form of a press release, public advertisement or otherwise,
of such material, nonpublic information without the prior approval by the
Company, or any of its officers, directors, employees or agents.  No Buyer shall
have any liability to the Company or any of its officers, directors, employees,
stockholders or agents for any such disclosure.  To the extent that the Company
or any of its or their respective officers, directors, employees, stockholders
or agents deliver any material, non-public information to a Buyer without such
Buyer's consent, the Company hereby covenants and agrees that such Buyer shall
not have any duty of confidentiality with respect to, or a duty not to trade on
the basis of, such material, non-public information.  Subject to the foregoing,
neither the Company nor any Buyer shall issue any press releases or any other
public statements with respect to the transactions contemplated hereby;
provided, however, that the Company shall be entitled, without the prior
approval of any Buyer, to make any press release or other public disclosure with
respect to such transactions (i) in substantial conformity with the 8-K Filing
and contemporaneously therewith and (ii) as is required by applicable law,
regulation or any Eligible Market on which the Company's securities are then
listed or quoted (provided that in the case of clause (i) each Buyer shall be
consulted by the Company in connection with any such press release or other
public disclosure prior to its release).  Without the prior written consent of
any applicable Buyer, neither the Company nor any of its affiliates shall
disclose the name of such Buyer in any filing, announcement, release or
otherwise other than in connection with the Registration Statement unless such
disclosure is required by law, regulation or any Eligible Market on which the
Company's securities are then listed or quoted.
 
 
-17-

--------------------------------------------------------------------------------

 
 
(i) Variable Securities.  For a period of ninety (90) days from the date hereof,
the Company shall not, in any manner, issue or sell any rights, warrants or
options to subscribe for or purchase Common Stock or directly or indirectly
convertible into or exchangeable or exercisable for Common Stock at a price
which varies or may vary with the market price of the Common Stock.
 
(j) Additional Issuances of Securities.
 
(i) For purposes of this Section 4(j), the following definitions shall apply.
 
(1) "Approved Stock Plan" means any employee benefit plan which has been
approved by the Board of Directors of the Company, pursuant to which the
Company's securities may be issued to any employee, officer or director for
services provided to the Company.
 
 
-18-

--------------------------------------------------------------------------------

 
 
(2) "Common Stock Equivalents" means, collectively, Options and Convertible
Securities.
 
(3) "Convertible Securities" means any stock or securities (other than Options)
convertible into or exercisable or exchangeable for Common Stock.
 
(4) "Excluded Securities" means any Common Stock issued or issuable: (i) in
connection with any Approved Stock Plan,; and (ii) upon exercise of any Options
or Convertible Securities which are outstanding on the day immediately preceding
the date hereof, provided that the terms of such Options or Convertible
Securities are not amended, modified or changed on or after the date hereof.
(iv) any Securities issued in connection with the recruitment of new employees.
(v) Securities issued in connection with an acquisition.
 
(5) "Options" means any rights, warrants or options to subscribe for or purchase
Common Stock or Convertible Securities.
 
(ii) From the date hereof until the forty fifth (45th) day after the Closing
Date (the "Trigger Date"), the Company will not (A), directly or indirectly,
file any registration statement, amendment to a registration statement or
prospectus with the SEC other than the Prospectus Supplement, (B) directly or
indirectly, offer, sell, grant any option to purchase, or otherwise dispose of
(or announce any offer, sale, grant or any option to purchase or other
disposition of) any of its or its Subsidiaries' equity or equity equivalent
securities, including without limitation any debt, preferred stock or other
instrument or security that is, at any time during its life and under any
circumstances, convertible into or exchangeable or exercisable for shares of
Common Stock or Common Stock Equivalents or (C) be party to any solicitations,
negotiations or discussions with regard to the foregoing.  The restrictions
contained in this subsection paragraph shall not apply in connection with the
issuance of any Excluded Securities.
 
(k) Closing Documents.  On or prior to fourteen (14) calendar days after the
Closing Date, the Company agrees to deliver, or cause to be delivered, to each
Buyer and Gracin & Marlow, LLP executed copies of the Transaction Documents,
Securities and other documents required to be delivered to any party pursuant to
Section 7 hereof.
 
5. CONDITIONS TO THE COMPANY'S OBLIGATION TO SELL.
 
The obligation of the Company hereunder to issue and sell the Common Shares  to
each Buyer at the Closing is subject to the satisfaction, at or before the
Closing Date, of each of the following conditions, provided that these
conditions are for the Company's sole benefit and may be waived by the Company
at any time in its sole discretion by providing each Buyer with prior written
notice thereof:
 
(i) Such Buyer shall have executed each of the Transaction Documents to which it
is a party and delivered the same to the Company.
 
(ii) Such Buyer and each other Buyer shall have delivered to the Company the
Purchase Price (less, in the case of Midtown, the amounts withheld pursuant to
Section 4(f)) for the Common Shares being purchased by such Buyer at the Closing
by wire transfer of immediately available funds pursuant to the wire
instructions provided by the Company.
 
 
-19-

--------------------------------------------------------------------------------

 
 
(iii) The representations and warranties of such Buyer shall be true and correct
as of the date when made and as of the Closing Date as though made at that time
(except for representations and warranties that speak as of a specific date
which shall be true and correct as of such specified date), and such Buyer shall
have performed, satisfied and complied in all material respects with the
covenants, agreements and conditions required by this Agreement to be performed,
satisfied or complied with by such Buyer at or prior to the Closing Date.
 
6. CONDITIONS TO EACH BUYER'S OBLIGATION TO PURCHASE.
 
The obligation of each Buyer hereunder to purchase the Common Shares at the
Closing is subject to the satisfaction, at or before the Closing Date, of each
of the following conditions, provided that these conditions are for each Buyer's
sole benefit and may be waived by such Buyer at any time in its sole discretion
by providing the Company with prior written notice thereof:
 
(i) The Company shall have duly executed and delivered to such Buyer (i) each of
the Transaction Documents and (ii) the Common Shares (allocated in such amounts
as such Buyer shall request), being purchased by such Buyer at the Closing
pursuant to this Agreement.
 
(ii) Such Buyer shall have received the opinion of Don Paradiso, Esq., , the
Company's counsel, dated as of the Closing Date, in substantially the form of
Exhibit A attached hereto.
 
(iii) The Company shall have delivered to such Buyer a copy of the Irrevocable
Transfer Agent Instructions, in the form of Exhibit B attached hereto, which
instructions shall have been delivered to and acknowledged in writing by the
Company's transfer agent.
 
(iv) The Company shall have delivered to such Buyer a certificate evidencing the
formation and good standing of the Company  in such entity's jurisdiction of
formation issued by the Secretary of State (or comparable office) of such
jurisdiction, as of a date within ten (10) days of the Closing Date.
 
(v) The Company shall have delivered to such Buyer a certified copy of the
Articles of Incorporation as certified by the Secretary of State of the State of
Maryland (or a fax or pdf copy of such certificate) within ten (10) days of the
Closing Date.
 
(vi) The Company shall have delivered to such Buyer a certificate, executed by
the Secretary of the Company and dated as of the Closing Date, as to (i) the
resolutions consistent with Section 3(d) as adopted by the Company's Board of
Directors in a form reasonably acceptable to such Buyer, (ii) the Articles of
Incorporation and (iii) the Bylaws, each as in effect at the Closing, in the
form attached hereto as Exhibit C.
 
 
-20-

--------------------------------------------------------------------------------

 
 
(vii) The representations and warranties of the Company shall be true and
correct as of the date when made and as of the Closing Date as though made at
that time (except for representations and warranties that speak as of a specific
date, which shall be true and correct as of such specified date) and the Company
shall have performed, satisfied and complied in all respects with the covenants,
agreements and conditions required by the Transaction Documents to be performed,
satisfied or complied with by the Company at or prior to the Closing Date.  Such
Buyer shall have received a certificate, executed by the Chief Executive Officer
of the Company, dated as of the Closing Date, to the foregoing effect in the
form attached hereto as Exhibit D.
 
(viii) The Company shall have delivered to such Buyer a letter from the Transfer
Agent certifying the number of shares of Common Stock outstanding as of a date
within five days of the Closing Date.
 
(ix) The Common Stock (I) shall be designated for quotation or listed on the
Principal Market and (II) shall not have been suspended, as of the Closing Date,
by the SEC or the Principal Market from trading on the Principal Market nor
shall suspension by the SEC or the Principal Market have been threatened, as of
the Closing Date, either (A) in writing by the SEC or the Principal Market or
(B) by falling below the minimum listing maintenance requirements of the
Principal Market.
 
(x) The Company shall have obtained all governmental, regulatory or third party
consents and approvals, if any, necessary for the sale of the Common Shares.
 
(xi) The Registration Statement shall be effective and available for the
issuance and sale of the Common Shares hereunder and the Company shall have
delivered to such Buyer the Prospectus and the Prospectus Supplement as required
thereunder.
 
(xii) No litigation, statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by or in
any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement.
 
(xiii) The Company shall have delivered to such Buyer such other documents
relating to the transactions contemplated by this Agreement as such Buyer or its
counsel may reasonably request.
 
 
-21-

--------------------------------------------------------------------------------

 
 
7. TERMINATION.  In the event that the Closing shall not have occurred with
respect to a Buyer on or before three (3) Business Days from the date hereof due
to the Company's or such Buyer's failure to satisfy the conditions set forth in
Sections 6 and 7 above (and the nonbreaching party's failure to waive such
unsatisfied condition(s)), the nonbreaching party shall have the option to
terminate this Agreement with respect to such breaching party at the close of
business on such date without liability of any party to any other party;
provided, however, that if this Agreement is terminated pursuant to this Section
8, the Company shall remain obligated to reimburse Midtown for the expenses
described in Section 4(f) above as long as Midtown is not the breaching party.
 
8. MISCELLANEOUS.
 
(a) Governing Law; Jurisdiction; Jury Trial.  All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York.  Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
(b) Counterparts.  This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.
 
(c) Headings.  The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.
 
(d) Severability.  If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the
parties.  The parties will endeavor in good faith negotiations to replace the
prohibited, invalid or unenforceable provision(s) with a valid provision(s), the
effect of which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).
 
 
-22-

--------------------------------------------------------------------------------

 
 
(e) Entire Agreement; Amendments.  This Agreement and the other Transaction
Documents supersede all other prior oral or written agreements between the
Buyers, the Company, their affiliates and Persons acting on their behalf with
respect to the matters discussed herein, and this Agreement, the other
Transaction Documents and the instruments referenced herein and therein contain
the entire understanding of the parties with respect to the matters covered
herein and therein and, except as specifically set forth herein or therein,
neither the Company nor any Buyer makes any representation, warranty, covenant
or undertaking with respect to such matters.  No provision of this Agreement may
be amended other than by an instrument in writing signed by the Company and the
Buyers, and any amendment to this Agreement made in conformity with the
provisions of this Section 9(e) shall be binding upon the Buyers and holders of
Common Shares as applicable.  No provision hereof may be waived other than by an
instrument in writing signed by the party against whom enforcement is
sought.  No such amendment shall be effective to the extent that it applies to
less than all of the holders of the applicable Common Shares then
outstanding.  No consideration shall be offered or paid to any Person to amend
or consent to a waiver or modification of any provision of this Agreement unless
the same consideration also is offered to all Buyers.  The Company has not,
directly or indirectly, made any agreements with any Buyers relating to the
terms or conditions of the transactions contemplated by the Transaction
Documents except as set forth in the Transaction Documents.  Without limiting
the foregoing, the Company confirms that, except as set forth in this Agreement,
no Buyer has made any commitment or promise or has any other obligation to
provide any financing to the Company or otherwise.
 
(f) Notices.  Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered:  (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one Business Day after deposit with an overnight
courier service, in each case properly addressed to the party to receive the
same.  The addresses and facsimile numbers for such communications shall be:
 
If to the Company:
 
India Globalization Capital, Inc.
4336 Montgomery Avenue
Bethesda, Maryland.  20814
Telephone:  (301) 983-0998
Facsimile:  (240) 465-0273
Attention:  Ram Mukunda
 
 
-23-

--------------------------------------------------------------------------------

 
 
If to the Transfer Agent:
 
Continental Stock Transfer & Trust
17 Battery Place, 8th Floor
New York NY 10004
Telephone:  (800) 509-5586
Facsimile:  (212)
Attention:  Daniel Bell




If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers, with copies to such Buyer's representatives as set forth on the Schedule
of Buyers,
 
with a copy (for informational purposes only) to:
 
Gracin & Marlow, LLP
The Chrysler Building
405 Lexington Avenue, 26th Floor
New York, New York  10174
Telephone:  (212) 907-6457
Facsimile:  (212) 208-4657
Attention:  Leslie Marlow, Esq.
 
or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such
change.  Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender's facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by an overnight courier service shall be rebuttable
evidence of personal service, receipt by facsimile or receipt from an overnight
courier service in accordance with clause (i), (ii) or (iii) above,
respectively.
 
(g) Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns.  The
Company shall not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the holders of at least a majority of the
aggregate number of Registrable Securities issued and issuable hereunder,
including by way of a Fundamental Transaction.  A Buyer may assign some or all
of its rights hereunder without the consent of the Company, in which event such
assignee shall be deemed to be a Buyer hereunder with respect to such assigned
rights.
 
(h) No Third Party Beneficiaries.  This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.
 
 
-24-

--------------------------------------------------------------------------------

 
 
(i) Survival.  Unless this Agreement is terminated under Section 8, the
representations and warranties of the Company and the Buyers contained in
Sections 2 and 3, and the agreements and covenants set forth in Sections 4, 5
and 9 shall survive the Closing.  Each Buyer shall be responsible only for its
own representations, warranties, agreements and covenants hereunder.
 
(j) Further Assurances.  Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as are
reasonably necessary in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
(k) Indemnification.  (i)  In consideration of each Buyer's execution and
delivery of the Transaction Documents and acquiring the Securities thereunder
and in addition to all of the Company's other obligations under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless each
Buyer and each other holder of the Common Shares and all of their stockholders,
partners, members, officers, directors, employees and direct or indirect
investors and any of the foregoing Persons' agents or other representatives
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the "Indemnitees"),
as incurred, from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including
reasonable attorneys' fees and disbursements (the "Indemnified Liabilities"),
incurred by any Indemnitee as a result of, or arising out of, or relating to (a)
any misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (b) any breach of any covenant,
agreement or obligation of the Company contained in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby or
(c) any cause of action, suit or claim brought or made against such Indemnitee
by a third party that is not an affiliate of such Indemnitee (including for
these purposes a derivative action brought on behalf of the Company) and arising
out of or resulting from: (i) the execution, delivery, performance or
enforcement of the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (ii) any transaction financed or to be
financed in whole or in part, directly or indirectly, with the proceeds of the
issuance of the Common Shares, (iii) any disclosure made by such Buyer pursuant
to Section 4(h) or (iv) the status of such Buyer or holder of the Common Shares
as an investor in the Company pursuant to the transactions contemplated by the
Transaction Documents.  To the extent that the foregoing undertaking by the
Company may be unenforceable for any reason, the Company shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law.
 
(ii)           Promptly after receipt by an Indemnitee under this Section 9(k)
of notice of the commencement of any action or proceeding (including any
governmental action or proceeding) involving an Indemnified Liability, such
Indemnitee shall, if a claim for indemnification in respect thereof is to be
made against any indemnifying party under this Section 9(k), deliver to the
indemnifying party a written notice of the commencement thereof, and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnitee; provided,
however, that an Indemnitee shall have the right to retain its own counsel with
the fees and expenses of not more than one counsel for such Indemnitee to be
paid by the indemnifying party, if, in the reasonable opinion of the Indemnitee,
the representation by such counsel of the Indemnitee and the indemnifying party
would be inappropriate due to actual or potential differing interests between
such Indemnitee and any other party represented by such counsel in such
proceeding.  Legal counsel referred to in the immediately preceding sentence
shall be selected by the Investors holding at least a majority of the
Registrable Securities.  The Indemnitee shall cooperate fully with the
indemnifying party in connection with any negotiation or defense of any such
action or Indemnified Liabilities by the indemnifying party and shall furnish to
the indemnifying party all information reasonably available to the Indemnitee
that relates to such action or Indemnified Liabilities.  The indemnifying party
shall keep the Indemnitee fully apprised at all times as to the status of the
defense or any settlement negotiations with respect thereto.  No indemnifying
party shall be liable for any settlement of any action, claim or proceeding
effected without its prior written consent, provided, however, that the
indemnifying party shall not unreasonably withhold, delay or condition its
consent.  No indemnifying party shall, without the prior written consent of the
Indemnitee, consent to entry of any judgment or enter into any settlement or
other compromise which does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such Indemnitee of a release from all
liability in respect to such Indemnified Liabilities or litigation.  Following
indemnification as provided for hereunder, the indemnifying party shall be
subrogated to all rights of the Indemnitee with respect to all third parties,
firms or corporations relating to the matter for which indemnification has been
made.  The failure to deliver written notice to the indemnifying party within a
reasonable time of the commencement of any such action shall not relieve such
indemnifying party of any liability to the Indemnitee under this Section 9(k),
except to the extent that the indemnifying party is prejudiced in its ability to
defend such action.
 
 
-25-

--------------------------------------------------------------------------------

 
 
(iii)           The indemnification required by this Section 9(k) shall be made
by periodic payments of the amount thereof during the course of the
investigation or defense, as and when bills are received or Indemnified
Liabilities are incurred.
 
(iv)           The indemnity agreements contained herein shall be in addition
to  (x) any cause of action or similar right of the Indemnitee against the
indemnifying party or others, and (y) any liabilities the indemnifying party may
be subject to pursuant to the law.


(l) No Strict Construction.  The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
 
(m) Remedies.  Each Buyer and each holder of the Securities shall have all
rights and remedies set forth in the Transaction Documents and all rights and
remedies which such holders have been granted at any time under any other
agreement or contract and all of the rights which such holders have under any
law.  Any Person having any rights under any provision of this Agreement shall
be entitled to enforce such rights specifically (without posting a bond or other
security), to recover damages by reason of any breach of any provision of this
Agreement and to exercise all other rights granted by law.  Furthermore, the
Company recognizes that in the event that it fails to perform, observe, or
discharge any or all of its obligations under the Transaction Documents, any
remedy at law may prove to be inadequate relief to the Buyers.  The Company
therefore agrees that the Buyers shall be entitled to seek temporary and
permanent injunctive relief in any such case without the necessity of proving
actual damages and without posting a bond or other security.
 
 
-26-

--------------------------------------------------------------------------------

 
 
(n) Rescission and Withdrawal Right.  Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Buyer exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Buyer may rescind or
withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.
 
(o) Payment Set Aside.  To the extent that the Company makes a payment or
payments to the Buyers hereunder or pursuant to any of the other Transaction
Documents or the Buyers enforce or exercise their rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other Person under any law (including, without limitation, any
bankruptcy law, foreign, state or federal law, common law or equitable cause of
action), then to the extent of any such restoration the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.
 
(p) Independent Nature of Buyers' Obligations and Rights.  The obligations of
each Buyer under any Transaction Document are several and not joint with the
obligations of any other Buyer, and no Buyer shall be responsible in any way for
the performance of the obligations of any other Buyer under any Transaction
Document.  Nothing contained herein or in any other Transaction Document, and no
action taken by any Buyer pursuant hereto or thereto, shall be deemed to
constitute the Buyers as, and the Company acknowledges, and each Buyer confirms,
that the Buyers do not so constitute, a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that the Buyers are
in any way acting in concert or as a group, and the Company will not assert any
such claim with respect to such obligations or the transactions contemplated by
the Transaction Documents and the Company acknowledges, and each Buyer confirms,
that the Buyers are not acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents.  The
Company acknowledges and each Buyer confirms that it has independently
participated in the negotiation of the transaction contemplated hereby with the
advice of its own counsel and advisors.  Each Buyer shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement or out of any other Transaction Documents,
and it shall not be necessary for any other Buyer to be joined as an additional
party in any proceeding for such purpose.
 
[Signature Page Follows]
 
 
-27-

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement dated April 2, 2014 to be
duly executed as of the date first written above.
 
COMPANY:
     
India Globalization Capital
             
By:
   
Name: Ram Mukunda
   
Title: CEO and Executive Chairman
   


 
































[Signature Page to Securities Purchase Agreement dated April 2, 2014]
 
 
-28-

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement dated April 2, 2014 to be
duly executed as of the date first written above.
 
 
 
 
 


BUYERS:
 
 
 
 
 
By:                                                     
       Name:
       Title:

 
 
 
 

 
[Signature Page to Securities Purchase Agreement dated April 2, 2014]
 
 
 
-29-

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement dated April 2, 2014 to be
duly executed as of the date first written above.
 
 
 
 
 
 


BUYERS:
 
 
 
 
 
By:                                                     
       Name:
       Title:

 
 


 


 


 


 
[Signature Page to Securities Purchase Agreement dated April 2, 2014]
 
 
-30-

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement dated April 2, 2014 to be
duly executed as of the date first written above.
 




BUYERS:
 
 
 
 
 
By:                                                     
       Name:
       Title:

 
 























[Signature Page to Securities Purchase Agreement dated April 2, 2014]
 
 
-31-

--------------------------------------------------------------------------------

 
 
SCHEDULE OF BUYERS
 


(1)
(2)
(3)
(4)
(5)
Buyer
Address and
Facsimile Number
Number
of
Common Shares
Purchase
Price
Legal Representative's
Address
and Facsimile Number
                             



 
 

--------------------------------------------------------------------------------

 
 


EXHIBITS
 
Exhibit A      Form of Opinion of Counsel
Exhibit B       Form of Transfer Agent Instructions
Exhibit C       Form of Secretary's Certificate
 
Exhibit D       Form of Officer's Certificate
 
SCHEDULES
 
Schedule I       List of General Use Free Writing Prospectus












 
 

